Motion for leave to appeal, etc., dismissed, with $20 costs and necessary reproduction disbursements to respondent City, upon the ground that the prior order of the Appellate Division sought to be appealed from does not finally determine the action within the meaning of the Constitution; however, if that prior order “necessarily affects” the final determination, it may be reviewed upon plaintiff’s pending appeal taken as of right from the final order of the Appellate Division (CPLR 5501, subd [a], par 1; see Matter of Aho, 39 NY2d 241, 248).